                 Case 2:20-cv-00676-RSL Document 28 Filed 08/25/20 Page 1 of 3



 1

 2

 3

 4

 5

 6

 7
                              UNITED STATES DISTRICT COURT
 8                      WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 9   NUE LLC d/b/a NUE SEATTLE, individually
10   and on behalf of all others similarly situated,
                                                            No. 2:20-cv-00676-RSL
11                                         Plaintiff,

12          v.                                              ORDER GRANTING JOINT REQUEST
                                                            TO TRANSFER ACTION TO THE
13   OREGON MUTUAL INSURANCE                                DISTRICT OF OREGON
     COMPANY,
14
                                        Defendant.
15

16
            The Court has considered Plaintiff Nue LLC’s and Defendant Oregon Mutual Insurance
17
     Company’s Joint Request to Transfer Action to the District of Oregon Pursuant to 28 U.S.C. §
18
     1404(a).
19

20          This Court finds that (i) this action could have been brought in the District of Oregon,

21   where Defendant resides; (ii) transfer of this action to the District of Oregon serves the

22   convenience of the parties and witnesses; and (iii) the interests of justice and judicial economy
23   would be furthered by a transfer of this action to the District of Oregon.
24
            Accordingly, the Court HEREBY GRANTS the motion to transfer this action to the
25
     District of Oregon pursuant to 28 U.S.C §1404(a).
26

     ORDER GRANTING JOINT REQUEST TO TRANSFER ACTION - 1                 KELLER ROHRBACK              L.L.P.
     (2:20-cv-00676-RSL)                                                     1201 Third Avenue, Suite 3200
                                                                                Seattle, WA 98101-3052
              Case 2:20-cv-00676-RSL Document 28 Filed 08/25/20 Page 2 of 3



 1          It is FURTHER ORDERED that upon transfer, this action shall be related to Dakota
 2   Ventures, LLC v. Oregon Mutual Ins. Co. (No. 3:20-cv-00630-HZ) (D. Or. Apr. 17, 2020), which
 3
     is currently pending before the Hon. Marco Hernandez.
 4

 5   IT IS SO ORDERED.
 6          Dated this 25th day of August, 2020.
 7

 8                                              A
                                                Robert S. Lasnik
 9                                              UNITED STATES DISTRICT JUDGE
10
     Presented By:
11
            DATED this 24th day of August, 2020.
12                                            KELLER ROHRBACK L.L.P.
13                                              By: s/ Lynn L. Sarko
                                                By: s/ Amy Williams-Derry
14                                              By: s/ Ian S. Birk
                                                By: s/ Gretchen Freeman Cappio
15                                              By: s/ Irene M. Hecht
                                                By: s/ Maureen Falecki
16                                              By: s/ Nathan L. Nanfelt
                                                   Lynn L. Sarko, WSBA #16569
17                                                 Amy Williams-Derry, WSBA #28711
                                                   Ian S. Birk, WSBA #31431
18                                                 Gretchen Freeman Cappio, WSBA #29576
                                                   Irene M. Hecht, WSBA #11063
19                                                 Maureen Falecki, WSBA #18569
                                                   Nathan L. Nanfelt, WSBA #45273
20                                                 1201 Third Avenue, Suite 3200
                                                   Seattle, WA 98101
21                                                 Telephone: (206) 623-1900
                                                   Fax: (206) 623-3384
22                                                 Email: ibirk@kellerrohrback.com
                                                   Email: lsarko@kellerrohrback.com
23                                                 Email: gcappio@kellerrohrback.com
                                                   Email: ihecht@kellerrohrback.com
24                                                 Email: awilliams-derry@kellerrohrback.com
                                                   Email: mfalecki@kellerrohrback.com
25                                                 Email: nnanfelt@kellerrohrback.com
26                                              By: s/ Alison Chase
                                                   Alison Chase, pro hac vice forthcoming
     ORDER GRANTING JOINT REQUEST TO TRANSFER ACTION - 2           KELLER ROHRBACK              L.L.P.
     (2:20-cv-00676-RSL)                                               1201 Third Avenue, Suite 3200
                                                                          Seattle, WA 98101-3052
             Case 2:20-cv-00676-RSL Document 28 Filed 08/25/20 Page 3 of 3



 1                                            801 Garden Street, Suite 301
                                              Santa Barbara, CA 93101
 2                                            Telephone: (805) 456-1496
                                              Fax: (805) 456-1497
 3                                            Email: achase@kellerrohrback.com

 4                                         Attorneys for Plaintiff and the Proposed Classes

 5
                                           SOHA & LANG, P.S.
 6
                                           By: s/Lind Stapley
 7                                         By: s/Jennifer P. Dinning
                                              Lind Stapley, WSBA # 19512
 8
                                              Jennifer P. Dinning, WSBA # 38236
 9                                            1325 Fourth Avenue, Suite 2000
                                              Seattle, WA 98101-2570
10                                            Telephone: 206-624-1800
                                              Facsimile: 206-624-3585
11                                            Email: stapley@sohalang.com
12                                            Email: dinning@sohalang.com

13                                         Attorneys for Defendant Oregon Mutual
                                           Insurance Company
14

15

16

17

18

19

20

21

22

23

24

25

26

     ORDER GRANTING JOINT REQUEST TO TRANSFER ACTION - 3       KELLER ROHRBACK             L.L.P.
     (2:20-cv-00676-RSL)                                          1201 Third Avenue, Suite 3200
                                                                     Seattle, WA 98101-3052
